Dewey, J.
This tax was properly assessed to the estate in the hands of the surviving executor, upon a valuation of May 1st 1860; and the only question is, whether the tax thus assessed and paid by the executor may properly be deducted from the amount in his hands, and he be required to pay over to the administrators of Mercy Pease only the balance after making this deduction.
The ground of objection to this claim of the executor is, that Mercy Pease, who enjoyed the income and use of the fund thus taxed, died on the 22d of May 1860, and it is contended that, as this was a tax for the entire year following May 1st 1860, those who succeed to the income and use of the property ought to bear a portion of the tax. But this position is, we think, untenable. The period of time fixed in reference to ownership as to taxation is the 1st of May in each year. The liability of an individual to be taxed for any specific property is decided by the relation he bears to it a* that precise day; and whether he may *248have become the owner on the day previous, or ceased to ba such owner the day succeeding, is wholly immaterial.
This tax being assessed upon the property as it existed on the 1st of May, if it was a charge upon Mercy Pease, as the party for whose use and benefit the property was held on that day, the subsequent event of her death on the 33d of May did not discharge that liability. Consequently the income of Mercy Pease, who it is admitted was the person then enjoying the estate, and for whose benefit the estate was held by the executor, is properly chargeable with the whole of it.
We see nothing in the act of 1848, c. 310, § 3, (Gen. Sts. c. 97, § 34,) providing for apportionment of an annuity or income where a person dies within the year, that can affect the question of this tax, and upon whose estate or income it is chargeable.
The result is, that the judgment of the probate court, ordering that the amount of this tax be deducted from the amount of funds in the hands of the executor, due to the estate of Mercy Pease, and the balance only be paid to her administrators, is affirmed.